Citation Nr: 9913159	
Decision Date: 05/13/99    Archive Date: 05/21/99

DOCKET NO.  98-03 102A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral knee 
arthritis.  

2.  Entitlement to service connection for arthritis of the 
lumbar spine.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his brother, and a friend


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel

INTRODUCTION

The veteran had active military service from June 1962 to 
June 1964, together with subsequent periods of active duty 
for training.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.  The present case arises from 
a June 1997 rating action, as to which a notice of 
disagreement was received in July 1997.  A statement of the 
case was issued in August 1997, and a substantive appeal was 
received in March 1998.  In August 1998, the veteran appeared 
at the RO and participated in a video teleconference hearing 
conducted by the undersigned Member of the Board, sitting in 
Washington, DC.  Thereafter, the Board remanded the veteran's 
claim to the RO for additional development in November 1998, 
and a supplemental statement of the case was issued in 
February 1999.  Subsequently, the case was returned to the 
Board.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.  

2.  There is no competent evidence reflecting the presence of 
arthritis of either the knees or the lumbar spine until 
approximately 30 years after the veteran's discharge from 
service.  

3.  There is no medical evidence linking the veteran's 
current bilateral knee and lumbar spine arthritis to service.  

CONCLUSIONS OF LAW

1.  Bilateral knee arthritis was not incurred in or 
aggravated by service, nor may it be presumed to have had its 
onset in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998). 

2.  Arthritis of the lumbar spine was not incurred in or 
aggravated by service, nor may it be presumed to have had its 
onset in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board finds that the appellant's claim is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  That is, the Board finds that he has presented 
a claim which is plausible.  The Board is also satisfied that 
all relevant facts have been properly developed and that VA 
has fulfilled its duty to assist the appellant as mandated by 
38 U.S.C.A. § 5107.  

The veteran contends that he has been treated for arthritis 
of the knees and back since shortly after his discharge from 
service, and he attributes these disabilities to injuries he 
sustained in service.  

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury which was 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).  Service connection for arthritis may be 
presumed if it became manifest to a degree of 10 percent 
disabling during the first year after the veteran's 
separation from service.  38 U.S.C.A. § 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).

A review of the veteran's service medical records reflects an 
isolated complaint of knee pain in 1962, without any further 
complaints or findings regarding the knees thereafter.  There 
are no records of any back complaints.  The report of the 
examination conducted in connection with the veteran's 
discharge from service revealed that the lower extremities 
and spine were normal upon clinical evaluation.  

The post-service evidence obtained in connection with the 
veteran's claim consists of VA medical records dated between 
1991 and 1997, private medical records dated between 1982 and 
1998, two statements from chiropractors dated in 1993 and 
1997, statements dated in 1998 from the secretary of a 
physician who reportedly treated the veteran between 1964 and 
1980, testimony from the veteran, his brother and a friend, 
photocopies of prescription containers, and written 
statements from the veteran.  

The VA medical records, dated between 1991 and 1997, are the 
earliest medical records upon which arthritis of the lumbar 
spine and of the knees are shown.  Specifically, endplate 
spondylosis of the lumbar spine was shown in X-rays taken in 
1993, 29 years after the veteran's discharge from service, 
and arthritis of the knee joints was first shown in 1997 X-
rays, approximately 33 years after his service discharge.  
These were interpreted as revealing "early degenerative 
changes."  Significantly, none of these VA medical records 
contains any medical opinion linking these post-service 
findings to service.  

The private medical records that have been associated with 
the claims file include those from the physician who is 
apparently currently treating the veteran, William L. Bell, 
MD.  These records, dated from 1981 to the present, reveal 
that the veteran's initial orthopedic complaints, in the 
1980's, were related to the shoulder rather than the lumbar 
spine and knees.  They do not show any treatment for 
disability related to the joints for which the veteran seeks 
service connection, until the 1990's.  These records, like 
the VA treatment records mentioned above, do not contain any 
indication that this arthritis was considered to be related 
to service, or that it had been present within one year after 
the veteran's discharge from service.  

Other private treatment records include those of William J. 
Hannam, MD.  He apparently treated the veteran between 1982 
and 1992.  These records show that the veteran complained 
that his low back was stiff in 1989, but they do not reflect 
the presence of arthritis of the lumbar spine, or of the 
knees, and they do not contain any opinion linking the 
presence of any arthritis to service.  A statement from 
another physician, dated in September 1993 (whose name is 
illegible), reflects that the veteran was treated for nerve 
root encroachment secondary to degenerative disease.  It also 
showed that the veteran was considered to have sciatica and 
plantar fasciitis, but there was no indication on this record 
that the veteran was considered to have arthritis of either 
the lumbar spine or the knees.  In a written statement dated 
in September 1993, from yet another physician, Dr. D.D. 
Williams, it was indicated that the veteran had been treated 
by him or her since 1988, but this was apparently for 
"herniation of disc," rather than arthritis of either the 
knees or the lumbar spine.  

Statements from two chiropractors have also been associated 
with the claims file. The first, dated in October 1993, 
revealed that this person initially saw the veteran in 1971, 
when the veteran complained of neck and radiating low back 
pain, which he had been experiencing "for years."  
Following evaluation, it was concluded, in pertinent part, 
that the veteran had "lumbar vertebral segmental dysfunction 
along with degenerative disc disease of the lumbar spine."  
The second statement, dated in November 1997, revealed simply 
that the veteran was treated on five occasions in 1971 for 
"back and leg conditions."  Like the first statement, 
however, there was no indication that the veteran 
specifically had arthritis, or that the condition for which 
he was treated was related to his military service.  

The veteran also provided two statements from a woman who 
indicated she was the secretary of a physician who had 
treated the veteran beginning in 1964, until the physician's 
death in 1980.  In the first statement, dated in July 1998, 
she wrote that the physician had "treated [the veteran] for 
arthritis from 1964 until his death in 1980."  She also 
indicated that she had been the secretary to this physician 
"in 1960's and 1970's."  

Since it seemed a singular achievement to be able to recall 
the specific diagnosis of a particular patient who would have 
last received any treatment by the physician in question some 
18 years earlier, the Board requested, in its November 1998 
Remand, that the RO contact this physician's secretary and 
ask that she explain her ability to recall such information, 
and to indicate whether she remembered any additional detail 
as to the nature of the veteran's illness.  She responded to 
the RO's letter in December 1998, indicating she had "no 
other information to add to my first statement.  All records 
were destroyed and I have no proof."  She set forth her 
belief, however, that the veteran was telling the truth about 
his condition, since he seemed to be "in a lot of pain and 
difficulty maneuvering."  She also corrected the dates she 
had previously provided regarding her period of employment by 
the physician in question, indicating they "were 1955-68 
instead of '60 & '70."  

As suggested previously, the recollection by the secretary of 
a physician of the specific disease for which a particular 
patient was treated, and whose last treatment would have been 
some 18 years earlier, is difficult to believe on its face.  
This physician likely would have had numerous patients, and 
unless there was some particular relationship between this 
secretary and the veteran, one would not reasonably expect 
her to be knowledgeable of his diagnoses.  When asked to 
explain this precise recall, the secretary did not provide 
any additional information to account for it.  Curiously, 
however, she added that she had not worked for the physician 
in question since 1968.  This last bit of information, 
however, makes her recall even more remarkable, since it 
would have been 30 years since her employment could have made 
her privy to any information about the veteran's medical 
condition.  With all due respect, the Board must note that, 
unless she had some special relationship with the veteran, of 
which there is no evidence, her ability to recall such detail 
strains credibility.  

Moreover, in her first statement, this person related that 
the veteran was treated for arthritis from 1964 to 1980.  As 
mentioned above, in her second statement, she indicated that 
she did not work for the physician she claimed was treating 
the veteran after 1968.  If this latter statement is true 
with respect to her period of employment, then she would have 
no knowledge of what treatment the veteran was receiving 
between 1968 and 1980, and her original statement with 
respect to the veteran's condition during that period could 
not have been based on personal knowledge.  As such, her 
comments in that regard would be of little probative value.  
Furthermore, she did not actually describe the joint(s) 
affected by arthritis in any of her statements.  Since this 
claim is specifically related to arthritis of the knees and 
lumbar spine, her silence on that subject casts further doubt 
on the proof these statements were intended to supply.  

One of the important tasks of the Board, emphasized in years 
of precedent issuing from the United States Court of Appeals 
for Veterans Claims (previously known as the United States 
Court of Veterans Appeals, prior to March 1, 1999), is to 
analyze the credibility and probative value of the evidence, 
account for the evidence that we find to be persuasive or 
unpersuasive, and provide the reasons for our rejection of 
any material evidence favorable to the veteran.  See Caluza 
v. Brown, 7 Vet.App. 498, 506 (1995), aff'd per curiam, 78 
F.3d 604 (Fed. Cir. 1996) (table); Gabrielson v. Brown, 7 
Vet.App. 36, 39-40 (1994); Abernathy v. Principi, 3 Vet.App. 
461, 465 (1992); Gilbert v. Derwinski, 1 Vet.App. 49, 56-57 
(1990).  In this case, we find, for the reasons set forth 
above, that the purported recollections of the physician's 
secretary are not sufficiently credible to support a grant of 
service connection.

The testimony and statements offered by the veteran in this 
case were to the effect that he began to receive treatment 
for his back and knees from a private physician within one 
year after his discharge from service, and that he was 
prescribed medication for arthritis as early as 1966.  The 
veteran's brother testified that he recalled the veteran 
writing to their mother, while the veteran was in service, 
and that these letters mentioned complaints of knee and back 
problems.  The veteran's brother also recalled that the 
veteran received treatment since 1964 for his back and knees, 
and a friend recalled that the veteran had problems with his 
back and legs as long as he had known him, which was since 
approximately 1967.  

As indicated above, the available medical evidence from 
service, and the available post-service medical records which 
date from the early 1970's to the present, fail to show any 
diagnosis of arthritis in the knees or low back, until the 
1990's.  This is almost 30 years after the veteran's 
discharge from service.  Moreover, none of these records on 
which arthritis of the knees and lumbar spine is shown 
contains any opinion by those treating the veteran that this 
arthritis was considered by them to be related to service, or 
to have had its onset within one year after the veteran's 
discharge from service.  Although those offering testimony 
apparently believed the veteran had arthritis of the knees 
and lumbar spine since service, as they are not shown to have 
any medical expertise, they are not technically competent to 
offer meaningful opinions on issues relating to medical 
diagnoses.  See Routen v. Brown, 10 Vet.App. 183, 186 (1997) 
("a layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (1998), cert. denied, 119 S. Ct. 404 
(1998).  See also Grottveit v. Brown, 5 Vet.App. 91, 93 
(1992); Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992); 
Moray v. Brown, 5 Vet.App. 211 (1993).

The only other evidence that could be read as supporting this 
testimony would be the statement provided by the secretary of 
the physician who apparently treated the veteran between 1964 
and this physician's death in 1980.  As explained above, 
however, the probative value of that statement is minimal, 
since this person did not indicate that the veteran was 
treated for arthritis affecting the knees and lumbar spine 
during this period (only that he had arthritis), she was not 
actually under the employment of this physician after 1968, 
so she could have no personal knowledge of the veteran's 
medical condition after that time, and the accuracy of the 
recollection itself is doubtful, since, without explanation, 
she claimed to recall the condition for which this veteran 
was treated, out of all the physician's patients, some 30 
years after she would have had any opportunity to have 
personal knowledge of the matter.  

As to the remaining items of evidence to which the veteran 
referred as supporting his claim, the photocopies of the 
prescription medication containers he submitted and the 
prescription medication container he described at his 
hearing, the Board notes that the one described at the 
hearing was apparently dated in 1966, two years after the 
veteran's service discharge.  Moreover, it apparently did not 
set forth the nature of the disability for which its contents 
were prescribed, and the veteran has indicated that he is 
unable to trace the pharmacy from which it was acquired.  
With respect to the photocopies of prescription containers, 
the earliest date set forth on them is 1980.  Like the 1966 
container, however, that particular container does not 
reflect the nature of the illness for which its contents were 
prescribed.  On the other hand, the remaining photocopied 
container does show that it held medication for arthritis.  
That container, however, is dated in 1985, more than 20 years 
after the veteran's service discharge, and it does not 
indicate which joint or joints of the veteran's body were 
afflicted by arthritis.  

Finally, we note that, in April 1999, the veteran submitted, 
directly to the Board, a copy of a VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs (VA).  In written comments on 
the form, the veteran indicated that a veterans 
representative, acting on his behalf, had contacted the 
daughter of a physician who had treated him in 1966 in Troy, 
NC.  The daughter stated that the physician had been deceased 
for several years and she no longer has his records.  
Although that statement was not submitted for review by the 
RO in the first instance, the Board finds that, since it adds 
nothing to the record which would tend to support the 
veteran's claim, there is no need to remand this case for the 
RO to readjudicate the claim.  The Court has held that 
remands which would result in unnecessarily imposing 
additional burdens on VA, with no benefit flowing to the 
veteran, are to be avoided.  See Winters v. West, 12 Vet.App. 
203, 207 (1999)
(en banc); Soyini v. Derwinski, 1 Vet.App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet.App. 426, 430 (1994).  

Under the circumstances of this case, it is the decision of 
the Board that the preponderance of the evidence is against 
the veteran's claim for service connection for bilateral knee 
arthritis and arthritis of the lumbar spine.  As stated 
above, there is no medical evidence reflecting the presence 
of these conditions either in service, or within one year of 
the veteran's discharge from service.  The earliest dated 
medical records showing those disabilities are dated in the 
1990's, nearly 30 years after the veteran's discharge from 
service, and they do not reflect that the conditions were 
considered to be related to service.  While there is clear 
evidence from the chiropractic records showing the presence 
of back and leg complaints in the early 1970's (which also 
suggest similar complaints prior to that time), this evidence 
does not reflect the presence of arthritis, the specific 
disability for which service connection is sought.  

Moreover, although the veteran, his brother and friend 
apparently believe the veteran has had arthritis of the knees 
and low back ever since service, they are not shown to be 
medically qualified to make that conclusion.  In addition, 
that conclusion is inconsistent with the medical evidence 
that is of record, and for the reasons previously set forth, 
the statements submitted by the person described as the 
secretary of the physician who treated the veteran for 
arthritis between 1964 and 1980, which might otherwise 
support the veteran's claim, are not persuasive.  

In sum, the Board finds that the greater weight, or 
preponderance of the evidence in this case is against the 
veteran's claim, and that a basis upon which to grant service 
connection for bilateral knee arthritis and arthritis of the 
lumbar spine has not been presented.


ORDER

Service connection for bilateral knee arthritis is denied.

Service connection for arthritis of the lumbar spine is 
denied.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 

